Sutton, J.,
dissenting. The writer prepared the above opinion for the court, and agrees to what is said therein, except division 4, dealing with the motion to dismiss the writ of error because of failure to make necessary parties, from which I dissent. I think the motion to dismiss should be sustained. The plaintiff instituted before a justice of the peace a possessory-warrant proceeding for a dog, alleging the dog to be in the custody of two defendants. The justice of the peace found that the plaintiff was entitled to *542the possession of the dog on his giving the required bond. One of the defendants filed a petition to the superior court for the writ of certiorari, which was granted, and the judgment was set aside and the proceeding remanded for another hearing before the justice of the peace. Thereupon the plaintiff excepted to the judgment remanding the case, naming himself as a plaintiff in error, and the defendant .who sued out the certiorari as the defendant in error.
The writ of certiorari lies to a judgment in a possessorywarrant case, and “Upon hearing the certiorari the judge may remand the case or give final judgment and direction therein, as he may see fit.” Code, § 82-303. This section has reference to certioraries in possessory-warrant cases. Bush v. Rawlins, 80 Ga. 583 (2), 587 (5 S. E. 761). When the proceeding is remanded by the judge for a rehearing before the justice of the peace, the same will be a de novo investigation, as if no trial had been had. Cox v. Snell, 77 Ga. 469. The right to possession is the only thing that can be tried in a possessory-warrant proceeding. Therefore, when this case was remanded, it stood lor trial before the justice of the peace, as though no trial had previously been had therein.
All persons who are interested in sustaining or reversing the judgment of the court below are indispensable parties in the Supreme Court or the Court of Appeals, and they must be made parties to the bill of exceptions. Code, § 6-1202; Edwards v. Wall, 153 Ga. 776 (113 S. E. 190); Greeson v. Taylor, 160 Ga. 392 (128 S. E. 177) ; Daniel v. Virginia-Carolina Chemical Cor., 50 Ga. App. 275 (177 S. E. 925), and cit. Tolliver was one of the defendants, and was a party to the case when the judgment was rendered awarding the property to the plaintiff. This judgment, on certiorari brought by the other defendant to the superior court, was reversed and the case was sent back for another trial in the justice’s court. Tolliver was certainly interested in sustaining the judgment of the superior court on the certiorari, which set aside the judgment in the justice’s court awarding the property to the plaintiff, as the last-mentioned judgment at least subjected this defendant to the payment of the costs in the case. When the judge sustained the certiorari and remanded the case for another hearing, this put the entire case, not just part of it, back in the *543justice’s court as it stood before the trial there, to wit, a possessory-warrant proceeding sued out by W. M. Wadsworth against Fred Olive and Dr. G. C. Tolliver for the possession of a certain dog. So where a possessory warrant is sued out in a justice’s court against two defendants, and judgment is rendered finding that the plaintiff is entitled to possession of the property, and a petition for certiorari is. sued out by one of the defendants, which is sustained and the case remanded for rehearing before the justice of the peace, to which judgment the plaintiff excepts, both defendants against whom was taken out the possessory warrant 'alleging the property to be in their custody were interested in sustaining the judgment of the superior court; and where only the defendant who filed the petition for certiorari is made a party to the bill of exceptions and served therewith, the writ of error should be dismissed for want of proper parties defendant in error. The cases of Chason v. Anderson, and Dillin v. United Roofing &c. Co., supra, were different on their facts from the present pase, and I do not think the rulings there announced are applicable here.